Citation Nr: 1127439	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in February 2009.  A transcript of the hearing is of record.

When the case was last before the Board in March 2009, it was remanded for additional development.

The issue of entitlement to an increased rating for posttraumatic stress disorder has been raised by the record (in a statement received by VA in July 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the March 2009 remand, the RO was requested to afford the Veteran a VA examination by an appropriate specialist or specialists in order to determine the current level of severity of his service-connected disabilities, namely, bilateral hearing loss, tinnitus, diabetes mellitus, peripheral neuropathy of the upper extremities and right lower extremity, nephropathy, and PTSD.  Additionally, the VA examiner(s) was/were requested to provide an opinion as to whether the service-connected disabilities prevent the Veteran from being gainfully employed.  

The June 2009 VA examination reports reflect that none of the service-connected disabilities, acting alone, renders the Veteran unemployable.  Specifically, the VA audio examiner opined that the Veteran's bilateral hearing loss and tinnitus would not prevent him from securing employment in a quiet setting with face-to-face contact.  The examiner further opined that the hearing loss and tinnitus, when considered without regard to other disabilities, do not render the Veteran unable to perform all types of sedentary and physical types of employment.  The VA examiner who conducted the diabetes mellitus examination noted that the Veteran's diabetes does not prevent him from securing gainful employment.  The VA examiner who conducted the neurology examination noted that the Veteran's peripheral neuropathy would permit sedentary employment where minimal standing and walking is required.  The examiner further stated that the Veteran is able to be gainfully employed from the perspective of his diabetes and peripheral neuropathy.  The VA mental health examiner opined that the Veteran is employable from a psychiatric point of view; however, the examiner pointed out that the Veteran may consider avoiding occupations which require constant frequent social interactions (i.e., customer service).  

As such, there is evidence of some limitation on employment due to service-connected disabilities.  However, unfortunately, there is no medical opinion regarding whether the Veteran's service-connected disabilities, acting in concert, render the Veteran unemployable.  Therefore, a remand is required in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the June 2009 psychiatric examination in order to obtain an opinion regarding whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's PTSD, acting in concert with his bilateral hearing loss, tinnitus, diabetes mellitus type II, peripheral neuropathy of the upper extremities and right lower extremity, and nephropathy, renders the Veteran unable secure or maintain gainful employment.  The examiner should comment on the other June 2009 VA examiners' opinions regarding limitations on the Veteran's ability to be gainfully employed due to his other service-connected disabilities.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide the requested opinion, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

2.  Because at the present time, the Veteran's combined evaluation for compensation is only 60 percent, he does not meet the minimum schedular criteria for a TDIU.  As such, if the VA opinion requested above shows that the Veteran's service-connected disabilities, acting in concert, render the Veteran unemployable, the RO should submit the TDIU claim to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) (2010).  

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim based upon a review of the entire record, to include evidence added to the record since the last adjudication of the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

